Order reversed on the law and the facts, with ten" dollars costs and disbursements, and motion of defendant to vacate the judgment and service of the summons herein granted, wth ten dollars costs, for the reason that the preponderance of proof shows that at the time of the so-called service of the summons herein the defendant was not doing business in the State of New York and the person served with the summons was not an officer-or managing agent of defendant. (See Taylor v. G. S. P. Association, 136 N. Y. 343; Beck v. North Packing & Provision Co., 159 App. Div. 419; Holzer v. Dodge Brothers, 233 N. Y. 216.) Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.